SHARE PURCHASE AGREEMENT







This Share Purchase Agreement ("Agreement") is made by and among the natural
persons identified as Seller on the signature pages hereof (collectively,
“Seller”), and the natural persons and entities identified as Buyers on the
signature pages hereof (collectively, "Buyer"), and Alliance Petroleum Corp.
("APCN"), a Nevada Corporation, (collectively, “Parties”).




WITNESSETH:




WHEREAS, APCN is a corporation duly organized under the laws of the State of
Nevada;




WHEREAS, the Seller owns an aggregate of Ten Million (10,000,000) shares of APCN
common stock, $0.001 par value;




WHEREAS, Buyer wishes to purchase Ten Million (10,000,000) shares of APCN common
stock from the Seller (collectively, “Purchase Shares”), and the Seller desires
to sell the Purchase Shares to the Buyer, free and clear of liens and
encumbrances, for a price of Fifty Thousand (US$50,000.00) US dollars (“Purchase
Price”).  The Purchase Shares are duly endorsed with Medallion Guarantees;




WHEREAS, APCN is joining in this Agreement to provide certain covenants,
warranties and representations;




WHEREAS, APCN is a publicly traded company and its shares of common stock are
quoted on the OTC Bulletin Board Market and trade under the trading symbol
“APCN”.  APCN’s files with the Securities and Exchange Commission (“SEC”) using
the Central Index Key (“CIK”) number 0001510949.




NOW, THEREFORE, in consideration of the foregoing and of the mutual terms and
covenants hereinafter expressed, the Parties do mutually agree as follows:




ARTICLE I




The Consideration




1.1 Subject to the terms and conditions set forth herein, Seller shall sell to
Buyer and Buyer shall purchase from Seller the Purchase Shares for the Purchase
Price.

 

1.2 The Purchase Price shall be paid in full and remitted via bank wire transfer
using the bank wiring instructions contained in Exhibit A to this Agreement
(“Closing Payment”).




ARTICLE II




Closing, Closing Payment and Conveyance of Purchase Shares




2

2.1 Closing hereunder shall be completed upon receipt of Purchase Price by
Seller and upon receipt of Purchase Shares and associated APCN documents by
Buyer on the Closing Date (“Closing Date”).  




2.2 Upon Closing Date, the Seller shall use the proceeds received from the
Purchase Price to pay off all the outstanding liabilities of APCN prior to the
Closing Date. As of the Closing Date, APCN shall have no liabilities.




ARTICLE III




Representations, Warranties and Covenants of Seller and APCN as to APCN




Each Seller, individually, and not jointly or severally, and APCN each hereby,
represents, warrants and covenants to Buyer as follows:




3

3.1 APCN is a corporation duly organized, validly existing and in good standing
under the laws of the State of Nevada, and has the corporate power and authority
to own or lease its properties and to carry on its business as it is now being
conducted.  The Articles of Incorporation, and any amendments thereto, and
Bylaws of APCN, are complete and accurate, and the corporate book of APCN
contains a record, which is complete and accurate in all material respects, of
all meetings, and all corporate actions of the shareholders and Board of
Directors of APCN.

 

3.2 The capital structure of APCN is: Common stock, $.001 par value, 75,000,000
shares authorized,  14,550,000 shares issued and outstanding. All such shares of
capital stock of APCN are validly issued, fully paid, non-assessable and free of
preemptive rights.  APCN has no outstanding options, warrants, or other rights
to purchase, or subscribe to, or other securities or debt convertible into or
exchangeable for any shares of capital stock of APCN, or contracts or
arrangements of any kind relating to the issuance, sale or transfer of any
capital stock or other equity securities of APCN.  All of the outstanding shares
of capital stock of APCN have been offered, issued, sold and delivered in
compliance with applicable federal and state securities laws and none of such
securities were, at the time of issuance, subject to preemptive rights.  None of
such issued and outstanding shares are the subject of any voting trust agreement
relating to the voting thereof or restricting in any way the sale or transfer
thereof.




3.3 The Seller owns the Purchase Shares beneficially and of record, free and
clear of any lien, pledge, security interest or other encumbrance, and, upon
payment for the Purchase Shares as provided in this Agreement, the Buyer will
acquire good and valid title to the Purchase Shares, free and clear of any lien,
pledge, security interest or other encumbrance.  None of the Purchase Shares are
the subject of any voting trust agreement or other agreement relating to the
voting thereof or restricting in any way the sale or transfer thereof except for
this Agreement.  Seller has full right and authority to transfer such Purchase
Shares pursuant to the terms of this Agreement.  The Purchase Shares are the
only securities of APCN that are owned or controlled by Seller or any affiliate
of Seller.  Neither Seller nor any affiliate or relative of Seller holds any
option or right of any kind to acquire securities of APCN or to convert
securities of APCN into common stock of APCN.  The Purchase Shares are the only
securities of APCN that have been issued by APCN to Seller or any affiliate of
Seller or acquired by Seller or any affiliate of Seller.

 

3.4 This Agreement has been duly authorized, validly executed and delivered on
behalf of the Seller and APCN and is a valid and binding agreement and
obligation of APCN and Seller enforceable against the Parties in accordance with
its terms, subject to limitations on enforcement by general principles of equity
and by bankruptcy or other laws affecting the enforcement of creditors' rights
generally, and Seller and APCN have complete and unrestricted power to enter
into and, upon the appropriate approvals as required by law, to consummate the
transactions contemplated by this Agreement.




3.5 Neither the making of nor the compliance with the terms and provisions of
this Agreement and consummation of the transactions contemplated herein by
Seller or APCN will conflict with or result in a breach or violation of the
Articles of Incorporation, any amendments thereto, or Bylaws of APCN, or of any
material provisions of any indenture, mortgage, deed of trust or other material
agreement or instrument to which APCN or Seller are a party, or of any material
provision of any law, statute, rule, regulation, or any existing applicable
decree, judgment or order by any court, federal or state regulatory body,
administrative agency, or other governmental body having jurisdiction over APCN
or Seller, or any of its material properties or assets, or will result in the
creation or imposition of any material lien, charge or encumbrance upon any
material property or assets of APCN pursuant to the terms of any agreement or
instrument to which APCN is a party or by which APCN may be bound or to which
any of APCN property is subject and no event has occurred with which lapse of
time or action by a third party could result in a material breach or violation
of or default by APCN or Seller.

 

3.6 There is no claim, legal action, arbitration, governmental investigation or
other legal or administrative proceeding, nor any order, decree or judgment in
progress, pending or in effect, or to the best knowledge of the Seller
threatened against or relating to APCN or affecting any of its assets,
properties, business or capital stock.  There is no continuing order, injunction
or decree of any court, arbitrator or governmental authority to which APCN is a
party or by which APCN or its assets, properties, business or capital stock are
bound.




3.7 APCN has filed any and all required federal, state and other tax returns.
 None of the Federal income tax returns of APCN have been audited by the
Internal Revenue Service (IRS) or other foreign governmental tax agency.  APCN
has no knowledge of any additional assessments, adjustments or contingent tax
liability (whether federal or state) pending or threatened against APCN for any
period, nor of any basis for any such assessment, adjustment or contingency.




3.8 APCN is current with its SEC reporting obligations and its current financial
statements are available on the SEC’s EDGAR database.  APCN represents these
financial statements are accurate and that there are no other liabilities,
contingent or actual.




3.9 There have not been any unreported material adverse changes in the business
or condition, financial or otherwise, of APCN.




3.10 APCN is not a party to any contract performable in the future.




3.11 The representations and warranties of APCN shall be true and correct as of
the date hereof.




3.12 APCN will have delivered to Buyer all of its available corporate books and
records for review by Buyer and its counsel.




3.13 APCN has no employee benefit plan in effect at this time.




3.14 No representation or warranty by APCN or the Seller in this Agreement, or
any certificate delivered pursuant hereto contains any untrue statement of a
material fact or omits to state any material fact necessary to make such
representation or warranty not misleading.




3.15 Seller has decided to enter into this Agreement and to affect the
transactions contemplated herein on its own volition, and has carefully
considered and has, to the extent it believes such discussion necessary,
discussed with its professional, legal, tax and financial advisors, the sale of
the Purchase Shares and the Purchase Price, and has determined to sell the
Purchase Shares to Buyer pursuant to this Agreement.  Neither APCN, nor any
person affiliated with or representing APCN or its affiliates has advised the
Seller to sell the Purchase Shares or provided the Seller any guidance, advice
or instruction regarding the transactions contemplated herein.  The Seller is
not acting in concert with any other party in connection with the sale of the
Purchase Shares and the Seller has made its own decision as to whether to accept
the terms and conditions of this Agreement  and to sell its Purchase Shares.




ARTICLE IV




Representation and Warranties and Certain Related Agreements







4

4.1 The respective representations and warranties of the Parties hereto shall
survive this Agreement for a period of one (1) year and the continuing covenants
in this article shall survive hereafter, pursuant to their terms.

 

4.2 Buyer represents that they have conducted their own due diligence.




4.3 Buyer, individually represents the following the Seller (which the Seller
and APCN shall be able to rely on for any and all purposes):




4.3.1 Buyer acknowledges that he, she or it is a “sophisticated investor” (i.e.,
has experience and knowledge in and with investments in companies similar to
APCN) and that the Buyer has, in making Buyer’s investment decision in
connection with the Purchase Shares received access to, had an opportunity to
review and in fact has reviewed APCN’s Annual Report on Form 10-Ks and APCN’s
quarterly report on Form 10-Qs including in each case, the audited and unaudited
financial statements, description of business, risk factors, results of
operations, certain transactions and related business disclosures described
therein; has read, reviewed, and relied solely on the documents described above
(collectively referred to as the “Disclosure Documents”), and an independent
investigation made by Buyer and Buyer’s representatives, if any of APCN; has,
prior to the date of this Agreement, been given an opportunity to review
material contracts and documents of APCN as filed, along with the Disclosure
Documents on the Securities and Exchange Commission’s Edgar website
(www.sec.gov); and is not relying on any representations other than those
contained in the Disclosure Documents or incorporated therein in connection with
such Buyer’s acceptance of the Purchase Shares and investment decision in
connection therewith. The Buyer acknowledges that due to Buyer’s receipt of and
review of the information described above, Buyer received similar information as
would be included in a Registration Statement filed under the Securities Act of
1933, as amended (the “Act”).




4.3.2 The Purchase Shares are “Restricted Securities” as such term is defined
under Rule 144 of the Act.  Buyer recognizes that the Purchase Shares have not
been registered under the Act, nor under the securities laws of any state and,
therefore, cannot be resold unless the resale of the Purchase Shares is
registered under the Act or unless an exemption from registration is available.
 Buyer may not sell the Purchase Shares without registering them under the Act
and any applicable state securities laws unless exemptions from such
registration requirements are available with respect to any such sale.  APCN is
under no obligation to register such Purchase Shares under the Act or under any
state “Blue Sky” laws.




4.3.3 Buyer has such knowledge and experience in financial and business matters
such that Buyer is capable of evaluating the merits and risks of an investment
in the Purchase Shares and of making an informed investment decision, and does
not require a representative in evaluating the merits and risks of an investment
in the Purchase Shares.




4.3.4 Buyer recognizes that an investment in APCN is a speculative venture and
that the total amount of consideration tendered in connection with this
Agreement is placed at the risk of the business and may be completely lost.  The
ownership of the Purchase Shares as an investment involves special risks.




4.3.5 Buyer has carefully considered and has, to the extent he, she or it
believes such discussion necessary, discussed with his, her or its professional,
legal, tax and financial advisors, the suitability of an investment in the
Purchase Shares for his, her or its particular tax and financial situation and
his, her or its advisers, if such advisors were deemed necessary, have
determined that the Purchase Shares are a suitable investment for him, her or
it.




4.3.6 Neither APCN nor the Seller is under an obligation to register or seek an
exemption under any federal and/or state securities acts for any sale or
transfer of the Purchase Shares by the Buyer, and Buyer is solely responsible
for determining the status, in its hands, of the Purchase Shares acquired in the
transaction contemplated by this Agreement and the availability, if required, of
(a) exemptions from registration for purposes of sale or transfer of the
Purchase Shares, or (b) the ability of the Buyer to sell such Purchase Shares.




4.3.7 The Buyer (and/or any permitted assigns of the Buyer) represents,
acknowledges and warrants its understanding that, pursuant to Rule 144 of the
Act (“Rule 144”), a “shell company” is defined as a company that has no or
nominal operations; and, either no or nominal assets; assets consisting solely
of cash and cash equivalents; or assets consisting of any amount of cash and
cash equivalents and nominal other assets.  As such, APCN is a“shell company”
pursuant to Rule 144, and resales of its securities pursuant to Rule 144 may not
be made until all of the following criteria set forth in Rule 144(i)(2) have
been met: (1) APCN has ceased to be a shell company, (2) APCN is subject to
Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), (3) APCN has filed all of its required periodic reports (other
than Form 8-K’s) for the prior one year period, and (4) a period of at least
twelve months has elapsed from the date “Form 10 like information” was filed
with the Securities and Exchange Commission (the “Commission”) reflecting APCN’s
status as a non-shell company.  As a result, because none of APCN’s securities
can be resold pursuant to Rule 144 until at least a year after APCN has complied
with Rule 144(i)(2), no non-registered or “restricted” shares of APCN’s common
stock will be able to be sold pursuant to Rule 144 until and unless such
Purchase Shares are registered with the Commission and/or until a year after
APCN has complied with the requirements of Rule 144(i)(2) as described above.  




4.4 The waiver of any condition to a Party's obligation to consummate the
transactions contemplated hereunder, where such condition is based on the
accuracy of any representation or warranty, or on the performance of or
compliance with any covenant or obligation, will not affect the right to
indemnification, or payment of Damages, or other remedy based on such
representation, warranty, covenant or obligation.




4.5 Subject to the limitations herein, Seller(s) shall individually, and not
jointly or severally, indemnify and hold harmless APCN and the Buyer and its
respective officers, directors, and affiliates (“Buyer Indemnified Persons”)
for, and will pay to the buyer Indemnified Persons, the amount of, any loss,
liability, claim, damage (including, without limitation, interest, penalties,
costs of investigation and defense and the reasonable fees and expenses of
attorneys and other professional experts) or diminution of value, whether or not
involving a third party claim (collectively, “Damages”), directly or indirectly
arising from, attributable to or in connection with:




(a) any representation or warranty made by such Seller or APCN in this Agreement
or any closing deliveries, that is, or was at the time made, false or
inaccurate, or any breach of, or misrepresentation with respect to, any such
representation or warranty;

 

(b) any breach by such Seller of any covenant, agreement or obligation of APCN
or such Seller contained in this Agreement;




(c) any and all actions, suits, proceedings, claims, demands, assessments,
judgments, costs, losses, liabilities and reasonable legal and other expenses
incident to any of the foregoing.




a.1 Any legal action or proceeding with respect to this Agreement or any matters
arising out of or in connection with this Agreement or the transactions
contemplated hereby or the documents executed and delivered in connection
herewith, and any action for enforcement of any judgment in respect thereof
shall be brought and adjudicated exclusively within the courts located within
New York County, New York, USA, and, by execution and delivery of this
Agreement, the Parties each hereby accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of the aforesaid
courts and appellate courts thereof.  The parties irrevocably consent to service
of process out of any of the aforementioned courts in any such action or
proceeding in accordance with the notice provisions set forth in Section 9.5.
 The Parties each hereby irrevocably waive any objection that it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement or the
transactions contemplated hereby or the documents executed and delivered in
connection herewith brought in the courts referred to above and hereby further
irrevocably waive and agree, to the extent permitted by applicable law, not to
plead or claim in any such court that any such action or proceeding brought in
any such court has been brought in an inconvenient forum.  Nothing herein shall
affect the right of any party hereto to serve process in any other manner
permitted by law.







ARTICLE V




Procedure for Closing




2

2.1 On or before the Closing Date, the purchase and sale shall be consummated
after satisfaction of all conditions precedent set forth in Article VI, by
Seller’s common stock certificates and stock powers for the Purchase Shares
being delivered by Seller, duly executed with a Medallion Guarantee,
representing Ten Million (10,000,000) shares of APCN common stock and the
payment of the Purchase Price to Seller, together with delivery of all other
documents, items, agreements, stock powers, warranties, and representations set
forth in this Agreement.







ARTICLE VI




Conditions Precedent to the Consummation of the Purchase




The following are conditions precedent to the consummation of the Agreement on
or before the Closing Date:




3

3.1 Seller and APCN shall have performed and complied with all of their
respective obligations hereunder which are to be complied with or performed on
or before the Closing Date.

 

3.2 No action, suit or proceeding shall have been instituted or shall have been
threatened before any court or other governmental body or by any public
authority to restrain, enjoin or prohibit the transactions contemplated herein,
or which might subject any of the Parties hereto or their directors, officers,
employees or agents to any material liability, fine, forfeiture or penalty on
the grounds that the transactions contemplated hereby, the Parties hereto or
their directors or officers, have violated any applicable law or regulation or
have otherwise acted improperly in connection with the transactions contemplated
hereby, and the Parties hereto have been advised by counsel that, in the opinion
of such counsel, such action, suit or proceeding raises substantial questions of
law or fact which could reasonably be decided adversely to any party hereto or
its directors or officers.




3.3 The representations and warranties made by Seller and APCN in this Agreement
shall be true as though such representations and warranties had been made or
given on and as of the Closing Date, except to the extent that such
representations and warranties may be untrue on and as of the Closing Date
because of changes caused by transactions suggested or approved either verbally
or in writing by the Buyer.







ARTICLE VII




Termination and Abandonment







4

4.1 Anything contained in this Agreement to the contrary notwithstanding, the
Agreement may be terminated and abandoned at any time prior to or on the Closing
Date:




(a) By mutual consent of Parties;

 

(b) By Seller or Buyer, if any condition set forth in Article VI relating to the
other Party has not been met or has not been waived;




(c) By Seller or Buyer, if any suit, action, or other proceeding shall be
pending or threatened by the federal or a state government before any court or
governmental agency, in which it is sought to restrain, prohibit or otherwise
affect the consummation of the transactions contemplated hereby; or




(d) By Seller or Buyer, if it is discovered that there is any material error,
misstatement or omission in the representations and warranties of the other
Party.




a.1 Any of the terms or conditions of this Agreement may be waived at any time
by the Party which is entitled to the benefit thereof, by action taken by its
Board of Directors provided, however, that such action shall be taken only if,
in the judgment of the Board of Directors taking the action, such waiver will
not have a materially adverse effect on the benefits intended under this
Agreement to the Party waiving such term or condition.







ARTICLE VIII




Continuing Representations and Warranties and Covenants




2

2.1 The respective representations, warranties, and covenants of the Parties
hereto and the covenants and agreements of the Parties hereto shall survive
after the closing under this Agreement in accordance with the terms thereof.

 

2.2 There are no representations whatsoever about any matter relating to APCN by
Seller or any item contained in this Agreement, except as is contained in the
express language of this Agreement.




2.3 Seller and their agents and attorneys shall have no liability whatsoever for
any matter, omission or representation not specifically disclosed herein, and
Buyer, as a specific inducement to Seller hereby releases Seller and their
agents and attorneys and covenant not to bring any action or suit against
Seller, their agents and attorneys under any circumstances for any matter not
specifically and expressly represented within this document.




2.4 Seller and their agents and attorneys shall have no liability and shall be
fully indemnified by Buyer from any action or suit brought against Seller and
their agents and attorneys relating to any event or other matter occurring after
the Closing Date involving APCN or Buyer, whether such action or suit has merit
or not.







ARTICLE IX




Miscellaneous




3

3.1 This Agreement embodies the entire agreement between the Parties, and there
have been and are no agreements, representations or warranties among the Parties
other than those set forth herein or those provided for herein.

 

3.2 This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. The Parties agree that electronic and/or facsimile
signatures of this Agreement shall be deemed a valid and binding execution of
this Agreement.




3.3 All Parties to this Agreement agree that if it becomes necessary or
desirable to execute further instruments or to make such other assurances as are
deemed necessary, the Party requested to do so will use its best efforts to
provide such executed instruments or do all things necessary or proper to carry
out the purpose of this Agreement.




3.4 This Agreement may not be amended except by written consent of all Parties.




3.5 Any notice required or permitted to be given under this Agreement shall be
in writing and served by hand delivery, commercial overnight courier or
registered or certified U.S. Mail to the address provided to each other by all
Parties prior to the Closing and shall be deemed duly given upon receipt, or if
by registered or certified U.S. Mail three (3) business days following deposit
in the U.S. Mail.  The Parties hereto may from time to time designate in writing
other addresses expressly for the purpose of receipt of notice hereunder.  




3.6 No press release or public statement will be issued relating to the
transactions contemplated by this Agreement without prior approval of the Buyer
and Seller.  However, APCN, Buyer or Seller, may issue at any time any press
release or other public statement it believes on the advice of its counsel it is
obligated to issue to avoid liability under the law relating to disclosures, but
the Party issuing such press release or public statement shall make a reasonable
effort to give the other Party prior notice of and opportunity to participate in
such release or statement.

 

3.7 In the event of any conflict, ambiguity or inconsistency between this
Agreement and any other document which may be annexed hereto, the terms of this
Agreement shall govern.

 

3.8 The benefits of this Agreement shall inure to the respective successors and
assignees of the Parties hereto and of the indemnified Parties hereunder and
their successors and assigns and representatives, and the obligations and
liabilities assumed in this Agreement by the Parties hereto shall be binding
upon their respective successors and assigns.

 

3.9 This Agreement shall be interpreted, construed and enforced in accordance
with the internal laws of the State of New York, without reference to its
conflicts of law principles. All disputes arising out of or under this Agreement
shall be adjudicated exclusively within the courts located within New York
County, New York, USA and both parties hereby consent to such venue and
exclusive jurisdiction of such courts, and waive any and all rights to proceed
in any different forum.




3.10 This Agreement has been negotiated at arm’s length between persons
sophisticated and knowledgeable in these types of matters.  In addition, each
Party has been represented by experienced and knowledgeable legal counsel or had
the opportunity to consult such counsel.  Accordingly, any normal rule of
construction or legal decision that would require a court to resolve any
ambiguities against the drafting party is hereby waived and shall not apply in
interpreting this Agreement.




3.11 If any provision of this Agreement is declared invalid or unenforceable,
such provision shall be deemed modified to the extent necessary and possible to
render it valid and enforceable. In any event, the unenforceability or
invalidity of any provision shall not affect any remaining provision of this
Agreement, and this Agreement shall continue in full force and effect, and be
construed and enforced, as if such provision had not been included, or had been
modified as above provided, as the case may be.




3.12 Solely by virtue of their respective execution of this Agreement and in
consideration for the mutual covenants of each other, the Parties hereby agree,
consent and acknowledge that, in the even of a breach of any material term of
this Agreement, the non-breaching party will be without adequate remedy-at-law
and shall therefore, be entitled to immediately redress any material breach of
this Agreement by temporary or permanent injunctive or mandatory relief obtained
in an action or proceeding instituted in a competent court of jurisdiction
without the necessity of proving damages and without prejudice to any other
remedies which the non-breaching party may have at law or in equity.  For the
purposes of this Agreement, each Party hereby agrees and consents that upon a
material breach of this Agreement as aforesaid, in addition to any other legal
and/or equitable remedies, the non-breaching party may present a conformed copy
of this Agreement to the aforesaid courts and shall thereby be able to obtain an
injunction enforcing this Agreement or barring, enjoining or otherwise
prohibiting the other Party from circumventing the express written intent of the
Parties of this Agreement.

 

3.13 In the event arbitration, litigation, action, suit or other proceeding is
instituted to remedy, prevent or obtain relief from a breach of this Agreement,
in relation to a breach of this Agreement or pertaining to a declaration of
rights under this Agreement, the prevailing Party will recover all such Party’s
reasonable attorneys’ fees and costs incurred in each and every such action,
suit or other proceeding, including any and all appeals or petitions therefrom.
 As used in this Agreement, reasonable attorneys’ fees will be deemed to be the
full and actual cost of any legal services actually performed in connection with
the matters involved, including those related to any appeal or the enforcement
of any judgment calculated on the basis of the usual fee charged by attorneys
performing such services.










[Signatures on Following Page]








1







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties, by their duly authorized representative, have
caused this Agreement to be executed on this October 23, 2012




SELLER:










/s/Khurram Ijaz










BUYERS:







/s/Chin Yung Kong







ALLIANCE PETROLEUM CORP







/s/Khurram Ijaz

President

 











2





